 


109 HCON 201 IH: Welcoming the Prime Minister of Singapore, His Excellency Lee Hsien Loong, on the occasion of his visit to the United States, expressing gratitude to the Government of Singapore for its support in the reconstruction of Iraq and its strong cooperation with the United States in the campaign against terrorism, and reaffirming the commitment of Congress to the continued expansion of friendship and cooperation between the United States and Singapore.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 201 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Ortiz (for himself and Mr. Weldon of Pennsylvania) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Welcoming the Prime Minister of Singapore, His Excellency Lee Hsien Loong, on the occasion of his visit to the United States, expressing gratitude to the Government of Singapore for its support in the reconstruction of Iraq and its strong cooperation with the United States in the campaign against terrorism, and reaffirming the commitment of Congress to the continued expansion of friendship and cooperation between the United States and Singapore. 
  
Whereas Congress is pleased to welcome the Prime Minister of Singapore, His Excellency Lee Hsien Loong, on his visit to the United States; 
Whereas the United States and Singapore have a strong and enduring friendship; 
Whereas the United States and Singapore share a common vision in ensuring the continued peace, stability, and prosperity of the Asia-Pacific region; 
Whereas Singapore is the 15th largest trading partner of the United States while the United States is Singapore’s second-largest trading partner; 
Whereas Singapore was the first country in Asia to enter into a free trade agreement with the United States; 
Whereas since the United States-Singapore Free Trade Agreement came into force on January 1, 2004, bilateral trade in 2004 expanded by 11.7 percent to USD $34.9 billion; 
Whereas the United States recognizes the important role played by Singapore as a major security cooperation partner and Singapore’s place in the global network of strategic partnerships for the promotion of peace and stability in the Global War on Terror; 
Whereas Singapore and United States Armed Forces worked closely together to support humanitarian relief operations in regions affected by the devastating tsunami in December 2004, in particular in the Aceh province of Indonesia; 
Whereas Singapore, which has one of the busiest ports in the world, was the first country in Asia to join the Container Security Initiative, a key initiative of the United States Customs Service designed to prevent terrorist attacks that make use of uninspected cargo; 
Whereas Singapore is a core member of the Proliferation Security Initiative, will host a maritime-based interdiction exercise, Exercise Deep Sabre, in August 2005, and is committed to preventing the spread of weapons of mass destruction; 
Whereas, in March 2005, Singapore was the first Southeast Asian country to join the Radiation Detection Initiative as a part of its efforts to safeguard maritime and container security by detecting, deterring, and interdicting trafficking in nuclear and other radioactive material at shipping ports; 
Whereas Singapore has concluded a Strategic Framework Agreement for a Closer Cooperation Partnership in Defense and Security with the United States; 
Whereas the Strategic Framework Agreement is based on shared strategic perspectives, expands the scope of defense and security cooperation, and builds upon the 1990 Memorandum of Understanding concerning the use of facilities in Singapore by the United States Armed Forces for transit purposes; 
Whereas Singapore has been a strong supporter of the multinational effort for the reconstruction of Iraq and has, since 2003, deployed a number of aircraft and ships to the Arabian Gulf; 
Whereas the relationship between the United States and Singapore is reinforced by strong ties of culture, values, commerce, and international cooperation; and 
Whereas the relationship and international cooperation between the United States and Singapore is important and valuable to both countries: Now, therefore, be it 
 
That Congress— 
(1)welcomes the Prime Minister of Singapore, His Excellency Lee Hsien Loong, to the United States; 
(2)expresses profound gratitude to the Government of Singapore for its assistance in Iraq and its support in the Global War on Terror; and 
(3)reaffirms the commitment of the United States to the continued expansion of friendship and cooperation between the United States and Singapore. 
 
 
